FILED
                           NOT FOR PUBLICATION                              FEB 17 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50070

              Plaintiff - Appellee,              D.C. No. 3:09-cr-02793-JLS-1

  v.
                                                 MEMORANDUM *
ERIC WESLEY MASON,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                           Submitted February 15, 2011 **
                               Pasadena, California

Before: RYMER and BYBEE, Circuit Judges, and QUIST, Senior District
Judge.***




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. ¶. 34(a)(2).
        ***
           The Honorable Gordon J. Quist, Senior District Judge for the U.S.
District Court for Western Michigan, Grand Rapids, sitting by designation.
      Defendant Eric Mason appeals from an order of the district court denying his

motion to suppress evidence obtained in the course of a Border Patrol stop along

Interstate 8. Mason argues that at his suppression hearing, the district court

improperly considered the testimony of Agent Herbert Rosette concerning the

frequency of alien smuggling along Interstate 8.

      We have previously held that police officers may consider the frequency of a

road’s use as an alien smuggling route in determining whether reasonable

suspicion exists to justify a traffic stop. United States v. Palos-Marquez, 591 F.3d

1272, 1277 (9th Cir. 2010) (“[T]he notoriety of a road as an alien smuggling route

has long been held by numerous courts, including the Supreme Court, as a relevant

factor supporting reasonable suspicion.” (citing United States v. Brignoni-Ponce,

422 U.S. 873, 884–85)). However, the frequent use of a road by alien smugglers is

not, on its own, sufficient to support a reasonable suspicion. United States v.

Manzo-Jurado, 457 F.3d 928, 936 (9th Cir. 2006) (“[A] location or route

frequented by illegal immigrants, but also by many legal residents, is not

significantly probative to an assessment of reasonable suspicion.”).

      Here, the district court concluded that Agent Rosette’s stop was justified by

at least eight facts: (1) a truck driver’s gesture directing Agent Rosette’s attention

to Mason’s vehicle, (2) the fact that the car “was a junker,” (3) Agent Rosette’s


                                           2
observation that the vehicle was riding low, (4) Mason’s failure to turn off his right

turn signal, (5) Mason’s nervous demeanor after noticing Agent Rosette, (6) the

car’s expired registration, (7) Agent Rosette’s observation of two heads popping up

from the back seat of the car, and (8) Interstate 8’s popularity as an alien

smuggling venue.

      We agree with the district court’s conclusion that, considering the totality of

these circumstances, Agent Rosette’s actions were supported by a reasonable

suspicion that Mason was engaged in criminal activity. See Palos-Marquez, 591

F.3d at 1274–75.

      AFFIRMED.




                                           3